Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment and Arguments
Applicant’s amendment filed on April 4, 2022 has been entered and made of record.  Claims 1-20 are pending and are being examined in this application.
In light of Applicant’s amendments to the claims, the 101 rejection is withdrawn.
Applicant’s arguments with respect to the 103 rejection as applicable to claims 1, 3-8, and 10-20 have been fully considered, but are unpersuasive for at least the following reasons:
Applicant argues that the examiner’s claim interpretation of the limitation “computing spectrum data of the graph-under-analysis” is too broad and therefore the mapping to Khorasgani’s disclosure of detecting communities using spectral clustering is improper. Applicant cites as support par. 23 of the specification with an emphasis on the portion stating: “Thus, embodiments of the invention generate a rich view of the of properties of the graph-under-development from the eigenvalues of the graph-under-development's adjacency matrix, which have the benefit of being retrieved through computations applied directly to the graph-under-development.”
It is noted that the features upon which applicant relies (i.e., computing spectrum data using eigenvalues of an adjacency matrix) are not recited in claims 1, 8, and 15.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In addition, the paragraph cited by applicant states “...computing the graph-under-development’s spectrum (i.e., the eigenvalues of its adjacency matrix)...spectral properties (eigenvalues and eigenvectors of its adjacency matrix or Laplacian matrix), convey information about the structure of the corresponding graph” (emphasis added) [Specification, par. 23]. In other words, in the context of analyzing a graph based on its structure, the terms “spectrum” (noun form) and “spectral” (adjective form) are both used to refer to eigenvalues of an adjacency matrix. 
Khorasgani discloses “In an example implementation for this step, spectral clustering can be utilized to detect the communities. Such an example implementation only uses the graph structure for community detection” (emphasis added) [Khorasgani, par. 40]. Khorasgani also uses the term “spectral” in the context of analyzing a graph based on its structure. Therefore, Khorasgani clearly teaches the claimed “computing spectrum data of the graph-under-analysis.”
Applicant’s arguments with respect to the 103 rejection as applicable to claims 2 and 9 have been considered, but are moot in view of the new ground(s) of rejection provided below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khorasgani et al. (US Pub. 20200387135) in view of Tagami (US Pub. 20180129710).
Referring to claim 1, Khorasgani discloses a computer-implemented method for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer-implemented method comprising: 
receiving, using a processor, graph data representing the graph-under-analysis, wherein the graph-under-analysis represents a network [par. 40; an industrial network is modeled as a graph structure]; 
analyzing, using the processor, the graph data to extract graph property data representing properties of the graph-under-analysis [pars. 40 and 56; a set of features (i.e., properties) is extracted for each community representing component measurements and relationships]; 
 wherein: analyzing the graph data comprises computing spectrum data of the graph-under-analysis [par. 40; spectral clustering is used to detect the communities associated with the set of features]; and 
wherein at least one of the one or more embedding techniques is configured to transform the graph data to a graph embedding that is used by a task algorithm to perform a task [par. 56; the set of features is used to map data structures from the graph to vector space (i.e., perform graph embedding); the graph embeddings are used to learn a diagnosis model and identify nodes as being normal or faulty].
	Khorasgani does not appear to explicitly disclose based at least in part on a result of analyzing the graph property data, selecting one or more embedding techniques.
	However, Tagami discloses based at least in part on a result of analyzing the graph property data, selecting one or more embedding techniques [pars. 31, 35, and 54-57; features are extracted from target data, classified into clusters, an embedding matrix is selected based on the classified features, and then the classified features are converted into an embedding vector].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph embedding taught by Khorasgani so that the mapping is performed based on features as taught by Tagami. The motivation for doing so would have been to facilitate searching based on features [Tagami, par. 49].
Referring to claim 3, Tagami discloses wherein analyzing the graph property data comprises applying a set of embedding technique selection rules to the graph property data [par. 39; the converting is performed using conversion rules].
Referring to claim 4, Tagami discloses wherein: the set of embedding technique selection rules includes comparing the graph property data to stored graph property data; the stored graph property data is associated with stored graph embedding techniques; and selecting the one or more embedding techniques is further based at least in part on a result of using the set of embedding technique selection rules to compare the graph property data to the stored graph property data [pars. 39, 54-57, and 83-86; the converting is performed on the features based on the classification of the features, where the classification is determined based on a cosine similarity between learning data (i.e., previously stored data) and the target data].
Referring to claim 5, Tagami discloses wherein analyzing the graph property data comprises applying the graph property data to a machine learning model [pars. 83-86; the features are classified by a learning process].
Referring to claim 6, Tagami discloses wherein the machine learning model determines a level of similarity between the graph property data and stored graph property data [pars. 83-86; the features are classified by the learning process based on a cosine similarity between learning data (i.e., previously stored data) and the target data].
Referring to claim 7, Khorasgani discloses analyzing the graph property data to determine a set of task options; receiving a selected task, wherein the selected task is one of the task options; receiving parameters of the selected task [par. 56; note the diagnosis model (i.e., set of task options) and the identification of nodes as being normal or faulty (i.e., parameters)]. Tagami discloses receiving an instruction to apply a first one of the one or more embedding techniques to the graph data [pars. 31, 35, and 54-57; note the selection of the embedding matrix].
Referring to claim 8, see at least the rejection for claim 1. Khorasgani further discloses a computer system for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer system comprising: a memory; and a processor communicatively coupled to the memory and configured to perform the claimed operations [fig. 7, computing device 705, memory 715, processor 710].
	Referring to claim 10, see the rejection for claim 3.
	Referring to claim 11, see the rejection for claim 4.
	Referring to claim 12, see the rejection for claim 5.
	Referring to claim 13, see the rejection for claim 6.
	Referring to claim 14, see the rejection for claim 7.
Referring to claim 15, see at least the rejections for claims 1 and 2. Khorasgani further discloses a computer program product for matching a graph-under-analysis to a technique for embedding the graph-under-analysis, the computer program product comprising a computer readable program stored on a computer readable storage medium, wherein the computer readable program, when executed on a processor system, causes the processor system to perform the claimed operations [fig. 7; par. 71; note computing device 705, memory 715, processor 710, and computer-executable instructions].
	Referring to claim 16, see the rejection for claim 3.
	Referring to claim 17, see the rejection for claim 4.
	Referring to claim 18, see the rejection for claim 5.
	Referring to claim 19, see the rejection for claim 6.
	Referring to claim 20, see the rejection for claim 7.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Khorasgani and Tagami in view of Fleshman (NPL “Spectral Clustering”).
Referring to claim 2, Khorasgani discloses wherein: at least some of the graph property data is derived from the spectrum data of the graph-under-analysis [par. 40; spectral clustering is used to detect the communities associated with the set of features].
Though Khorasgani’s spectral clustering implicitly or inherently discloses the spectrum data of the graph-under-analysis comprises eignevalues of the graph-under-analysis’s adjacency matrix, Khoragani and Tagami do not explicitly disclose the spectrum data of the graph-under-analysis comprises eignevalues of the graph-under-analysis’s adjacency matrix.
However, Fleshman discloses the spectrum data of the graph-under-analysis comprises eigenvalues of the graph-under-analysis’s adjacency matrix [Introduction and Adjacency Matrix; spectral clustering uses information from the eigenvalues (spectrum) of adjacency matrices from a graph to identify communities].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph analysis taught by the combination of Khorasgani and Tagami so that the spectral clustering is performed using eigenvalues of adjacency matrices of the graph to identify the communities as taught by Fleshman. The motivation for doing so would have been to facilitate application of spectral clustering [Fleshman, Conclusion].
	Referring to claim 9, see the rejection for claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571) 270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157